DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al., US Patent Application Publication No. 2016/0132773 (published May 12, 2016, hereinafter CHANDRASEKARAN), in view of Albert et al., “Smart Meter Driven Segmentation: What Your Consumption Says About You” (available to the public on September 23, 2012, hereinafter ALBERT).

As per claim 1, CHANDRASEKARAN teaches of an energy operation support system comprising:

a user terminal configured to transmit and receive information to and from the energy management apparatus via a network (see fig. 2-3, and par. 17-18: system relies on several input/output devices for the user to interface with the system in providing input for question/answer sessions, as well as capturing system operative data),
wherein the energy management apparatus includes an energy management controller configured to prepare a question regarding a behavior of a user who uses the at least one or more management target, the energy management controller configured to transmit the question prepared to the user terminal (see fig. 3-4 and par. 2 and 36: the information handling system consist of information handlers which formulate questions and interface with users and databases, the knowledge management system which further engages with control elements of the system to facilitate energy control),
wherein the user terminal includes a user terminal controller configured to transmit a question answer regarding the question received to the energy management controller when receiving the question transmitted from the energy management controller (see fig. 3 and par. 1, 18 and 33: application user interfaces and/or application programming interfaces are used to interact with users for multimodal question and answer sessions), and
wherein the energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer received when receiving the question answer transmitted from the user terminal controller (see par. 49-51: system initiates predicted event scenarios based on question and answer dialogs between the user and system processing).
 energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer.
	Like CHANDRASEKARAN, ALBERT is directed to an energy prediction system and method, wherein the outcome is directed by question and answer (QA) sessions.  However, the art further teaches of a system which collects user consumption data based on user QA input and smart meter data, wherein predictions are made based on several quantity based consumption factors (pg. 4019, col. 2, par. 1-2 and pg. 4029, col. 1, par. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of ALBERT's system and method of using QA inputs to better assess quantity based predictions, with CHANDRASEKARAN's system and method of QA-based prediction driven results, to provide a system which fully employs user, operational and knowledge/storage-based data to provide optimized predictive resultants which are directly targeted to the user, situation and end-products, as well as provide more direct incentives for users to conserve energy.	
		
	
As per claim 2, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein CHANDRASEKARAN further teaches of the energy operation support system according to claim 1,
wherein when receiving a request-to-send of information regarding a demand response from the energy management controller, the user terminal controller transmits preregistration information (e.g., considered by the examiner as system initiated questions used to gather data in order to make an operational decision (e.g., considered by the examiner as related profile data, time, use, etc.)) according to the request-to-send 
wherein when receiving the pre-registration information from the user terminal controller (see par. 51: user answers system initiated questioning), the energy management controller prepares a question that induces a behavior of a demand response of the user based on the pre-registration information received and conventional result information regarding the demand response, prepared to the user terminal (see par. 51: the information handing system further prompts user input to  target, segment or place context parameters for further processing analysis), and transmits the question wherein when further receiving the question transmitted from the energy management controller, the user terminal controller transmits the question answer regarding the question received to the energy management controller (see par. 51: further processing is established between information handling, knowledge processing, data handing and controllers), and
wherein when further receiving the question answer transmitted from the user terminal controller, the energy management controller predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received (see par. 51: based on the series of question and answer exchange initiated by the system, a profile processing analysis is further conducted to establish behavior characteristics to drive characteristic consumption).

As per claim 3, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy operation support system according to claim 2, wherein when receiving the question answer, based on the pre-registration information, the conventional result information, and the cluster [e.g., group] analysis on a behavior of a demand response of the user by question item specified by information on the question answer and predicts demand response implementation probability of the user from a result of the cluster analysis (see pg. 4021, col. 1, par. 1-2: group analysis is centered on targeting segments based on demand response initiatives).

As per claim 4, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy operation support system according to claim 2, wherein when preparing a question that induces a behavior of a demand response of the user, the energy management controller changes content of the question according to a business category of a consumer who manages the at least one management target (see pg. 4024, table I; pg. 4027, table II; pg. 4021, col. 1, par. 1-2; and pg. 4027, col. 1, par. 1-2: the questions generated are targeted to user, business, activities, patterns and other areas which would induce consumption and affect the quantity of energy consumed relative to use (e.g., HVAC, employment status, working from home, age range of occupants, etc.).

As per claim 5, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy operation support system according to claim 2, wherein when predicting a demand response amount of the at least one management target, the energy management controller plans an operation plan for operating electric power of the entire at least one management target based on a demand response predicted (see pg. 4028, col. 1, par. 2 through col. 2, par. 1: appliance related questions are used to predict characteristics of use/states relative to induced consumption parameters).

As per claim 6, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the amount of the at least one management target the energy operation support system according to claim 5, wherein when preparing the operation plan, the energy management controller evaluates an incentive for the user based on the operation plan planned, and notifies the user terminal controller of information regarding the evaluated incentive as prior information before the user uses the at least one management target (see pg. 4020, col. 2, par. 6 through pg. 4021, col. 1, par. 1-2: as a result of prediction planning based on the question and answer exchanges, the system is capable of offering incentive based initiative to curve or offset costs and/or energy usage).

As per claim 7, CHANDRASEKARAN' teaches of an energy operation support method in a system including:
an energy management apparatus configured to manage at least one or more management target configured to consume energy (see fig. 1, and par. 5, and 18: the knowledge manager interfaces with storage and control elements to facilitate the distribution of energy), and
a user terminal configured to transmit and receive information to and from the energy management apparatus via a network (see fig. 2-3, and par. 17-18: system relies on several input/output devices for the user to interface with the system in providing input for question/answer sessions, as well as capturing system operative data),
the energy operation support method comprising:
a first step in which the energy management apparatus prepares a question regarding a behavior of a user who uses the at least one or more management target, and transmits the question prepared to the user terminal 
a second step in which the user terminal transmits a question answer regarding the question received to the energy management apparatus when receiving the question transmitted from the energy management apparatus in the first step (see fig. 3 and par. 1, 18 and 33: application user interfaces and/or application programming interfaces are used to interact with users for multimodal question and answer sessions), and
a third step in which the energy management apparatus makes a prediction of the at least one or more management target based on the question answer received when receiving the question answer transmitted from the user terminal in the second step (see par. 49-51: system initiates predicted event scenarios based on question and answer dialogs between the user and system processing).
CHANDRASEKARAN teaches of a system and method of engaging with a user in question and answer sessions designed to elicit customer profile and energy use data in an effort to predict power consumption, wherein the reference fails to explicitly address a situation wherein an energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer.
	The cited ALBERT reference is also directed to an energy prediction system and method, wherein the outcome is directed by question and answer (QA) sessions.  However, the art further teaches of a system which collects user consumption data based on user QA input and smart meter data, wherein predictions are made based on several quantity based consumption factors (pg. 4019, col. 2, par. 1-2 and pg. 4029, col. 1, par. 2-3).
before the effective filing date of the invention, to employ the use of ALBERT's system and method of using QA inputs to better assess quantity based predictions, with CHANDRASEKARAN's system and method of QA-based prediction driven results, to provide a system which fully employs user, operational and knowledge/storage-based data to provide optimized predictive results which are directly targeted to the user, situation and end-products and capable of providing greater incentive based incentive to minimize consumption.	

As per claim 8, CHANDRASEKARAN' teaches of an energy management apparatus comprising a controller configured to manage at least one or more management target configured to consume energy, wherein the controller includes:
a question preparation unit configured to prepare a question regarding a behavior of a user who uses the at least one or more management target, the question preparation unit configured to transmit the question prepared to a user terminal via a network (see fig. 3-4 and par. 2 and 36: the information handling system consist of information handlers which formulate questions and interface with users and databases, the knowledge management system which further engages with control elements of the system to facilitate energy control), and
a prediction calculation unit configured to predict, when receiving a question answer transmitted from the user terminal, at least one or more management target based on the question answer received (see par. 49-51: system initiates predicted event results based on question and answer dialogs between the user and system processing).
CHANDRASEKARAN teaches of a system and method of engaging with a user in question and answer sessions designed to elicit customer profile and energy use data in an effort to predict power consumption.  However, the reference fails to explicitly address a situation wherein an energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of ALBERT's system and method of using QA inputs to better assess quantity based predictions, with CHANDRASEKARAN's system and method of QA-based prediction driven results, to provide a system which fully employs user, operational and knowledge/storage-based data to provide optimized predictive resultants which are directly targeted to the user, situation and end-products.	

As per claim 9, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 8, 
wherein when receiving pre-registration information from the user terminal (see par. 51: user answers system initiated questioning), the question preparation unit prepares a question that induces a behavior of a demand response of the user based on the pre-registration information received and conventional result information regarding a demand response, and transmits the question prepared to the user terminal (see par. 51: the information handing system further prompts user input to  target, segment or place context parameters for further processing analysis), and
wherein when receiving the question answer transmitted from the user terminal, the prediction calculation unit predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received (see par. 51: based on the series of question and answer exchange initiated by 

As per claim 10, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 9, wherein when receiving the question answer transmitted from the user terminal (see fig. 2-3, and par. 17-18: system relies on several input/output devices for the user to interface with the system in providing input for question/answer sessions, as well as capturing system operative data), based on the pre-registration information, the conventional result information, and the question answer (see pg. 4021, col. 1, par. 1-2: consumption patterns are generated from customer/user question/answer samples), the prediction calculation unit performs cluster analysis on a behavior of a demand response of the user by question item specified by information on the question answer and predicts demand response implementation probability of the user from a result of the cluster analysis (see pg. 4021, col. 1, par. 1-2: group analysis is centered on targeting segments based on demand response initiatives).

As per claim 11, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 9, wherein when preparing a question that induces a behavior of a demand response of the user, the question preparation unit changes content of the question according to a business category of a consumer who manages the at least one management target (see pg. 4024, table I; pg. 4027, table II; pg. 4021, col. 1, par. 1-2; and pg. 4027, col. 1, par. 1-2: the questions generated are targeted to user, business, activities, patterns and other areas which would induce consumption and affect the quantity of 

As per claim 12, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 9, wherein when predicting a demand response amount of the at least one management target, the prediction calculation unit
plans an operation plan for operating electric power of the entire at least one management target based on a demand response amount of the at least one management target predicted (see pg. 4028, col. 1, par. 2 through col. 2, par. 1: appliance related questions are used to predict characteristics of use/states relative to induced consumption parameters).

As per claim 13, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 12, wherein when preparing the operation plan, the prediction calculation unit evaluates an incentive for the user based on the operation plan planned, and notifies the user terminal of information regarding the evaluated incentive as prior information before the user uses the at least one management target (see pg. 4020, col. 2, par. 6 through pg. 4021, col. 1, par. 1-2: as a result of prediction planning based on the question and answer exchanges, the system is capable of offering incentive based initiative to curve or offset costs and/or energy usage).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CHANDRASEKARAN focuses on a system and method which uses QA input as a basis for controlling a predicative based system; ALBERT teaches of a method for predicting .

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119